Case 20-20302-MBK          Doc 25      Filed 02/02/21 Entered 02/02/21 17:29:34               Desc Main
                                      Document      Page 1 of 1

Denise Carlon, Esquire
Brian C. Nicholas, Esquire
KML Law Group, P.C.
701 Market Street, Suite 5000
Philadelphia, PA 19106
(215) 627-1322
Attorneys for NewRez LLC d/b/a Shellpoint Mortgage Servicing

IN THE MATTER OF:                                         IN THE UNITED STATES
                                                          BANKRUPTCY COURT FOR THE
                                                          DISTRICT OF NEW JERSEY
Roslyn Lee Meredith
                                                                        CHAPTER 13
       DEBTOR(S),                                                   CASE NO. 20-20302 MBK

                                                                  NOTICE OF OBJECTION

        I, the undersigned, Esquire For KML Law Group, P.C., attorney for Secured Creditor NewRez LLC
d/b/a Shellpoint Mortgage Servicing, the holder of a Mortgage on the debtors' premises at 1608 Heck
Avenue Neptune, NJ 07753 hereby objects to the confirmation of the debtors' proposed Chapter l3 Plan for
the following reasons:

        1.      The claims bar date was November 12, 2020. Secured Creditor intends to file a claim on
or before the bar date with pre-petition arrears estimated at $19,433.32.
        2.      Debtor's plan provides for payment in the amount of $18,516.94 towards the arrearage
claim of the Secured Creditor.
        3.      Debtor’s Plan understates the amount of the Secured Creditor’s claim by $916.38, and
does not provide sufficient funding to pay said claim.
        4.      Accordingly, Debtor's plan is NOT feasible, as it does not fully compensate the Secured
Creditor.
        5.      In addition, the debtor’s plan fails to comply with 11 U.S.C. 1322 and 11 U.S.C. 1325.



        In the event the debtors cure the aforesaid payments due outside the Chapter 13 Plan prior to the
Confirmation Hearing, the undersigned will not appear at the Confirmation Hearing and aforesaid objections
should be deemed waived.
                                                  /s/Denise Carlon , Esquire
                                                  Denise Carlon, Esquire
                                                  Brian C. Nicholas, Esquire
                                                  Attorney for NewRez LLC d/b/a Shellpoint Mortgage
Servicing
Dated: February 2, 2021
